Exhibit 10.2

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

Execution Copy

 

 

Settlement and License Agreement

This Settlement and License Agreement (“Agreement”), effective September 14,
2015, is entered into by and between BioMarin Pharmaceutical Inc., a corporation
organized and existing under the laws of the State of Delaware, having a
principal place of business at 770 Lindaro Street, San Rafael, California 94901
(“BioMarin”), Merck & Cie, a Swiss corporation having a principal place of
business at Im Laternenacker 5, 8200 Schaffhausen, Switzerland (“Merck”)
(together “Plaintiffs”); and Dr. Reddy’s Laboratories, Ltd., a company organized
under the laws of India, having a principal place of business at 8-2-337, Road
No. 3, Banjara Hills, Hyderabad, 500 034, India and its subsidiaries, including
Dr. Reddy’s Laboratories, Inc., a corporation incorporated under the laws of the
State of New Jersey, having its principal place of business at 107 College Road
East, Princeton, New Jersey 08540 (collectively “DRL”).  Each of BioMarin,
Merck, and DRL are individually referred to herein by name or the term “Party”
and collectively referred to herein as “Parties.”

WHEREAS, DRL has filed Abbreviated New Drug Application No. 207685 with the
United States Food and Drug Administration (“FDA”) seeking permission to market
the DRL ANDA Product in the United States and its territories, including the
Commonwealth of Puerto Rico (the “Territory”) before the expiration of
Plaintiffs’ Orange-Book listed United States Patent Nos. 7,566,462; 7,566,714;
7,612,073; 7,727,987; 7,947,681; 8,003,126; 8,067,416; RE43,797; and 8,318,745
(collectively, the “Listed Patents”);

WHEREAS, in response to the filing of ANDA No. 207685, Plaintiffs have filed an
action against DRL in the United States District Court for the District of New
Jersey, captioned BioMarin Pharmaceutical Inc., et al. v. Dr. Reddy’s
Laboratories, Inc., et al., Civil Action No. 14-CV-7203 (MAS)(TJB) (the “New
Jersey Litigation”), alleging infringement of seven of the Listed Patents by
DRL’s generic product;

WHEREAS, DRL has no present intention of launching the DRL ANDA Product without
a court order declaring that it does not infringe the Listed Patents, except as
provided herein;

WHEREAS, Plaintiffs intend to continue to assert their rights under the Listed
Patents to exclude the products described in ANDA No. 207685, except as provided
herein;

WHEREAS, the Parties wish to fully settle the New Jersey Litigation and all
issues concerning DRL’s generic version of Kuvan® upon the terms and subject to
the conditions set forth below;

WHEREAS, settlement of the New Jersey Litigation will help Plaintiffs and DRL
avoid the substantial uncertainty and risk involved with prolonged litigation;

 

 

--------------------------------------------------------------------------------

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

Execution Copy

 

WHEREAS, settlement of the New Jersey Litigation will permit Plaintiffs and DRL
to save litigation costs, as well as adhere to the judicially-recognized mandate
that encourages the settlement of litigation whenever possible;

WHEREAS, settlement of the New Jersey Litigation will permit the management of
Plaintiffs and DRL to refocus on running their respective companies rather than
devoting substantial time and resources to litigation;

WHEREAS, under this Agreement, DRL will have the right to enter the market for
sapropterin dihydrochloride products several years prior to the expiration of
the Listed Patents, thereby benefiting customers by permitting generic entry
that may not have occurred were the New Jersey Litigation to proceed; and

WHEREAS, the public will benefit significantly from this final settlement, as it
saves judicial resources and creates certainty for Plaintiffs and DRL;

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:

Article 1.Definitions.  

For purposes of this Agreement, certain words and their correlatives are defined
in Article 1 or in the body of this Agreement.

1.1

“Affiliate” shall mean any entity which controls, is controlled by, or is under
common control with the applicable entity.  For purposes of this definition,
“control” shall mean: (a) in the case of corporate entities, direct or indirect
ownership of at least fifty percent (50%) of the stock or shares entitled to
vote for the election of directors, or otherwise having the power to control or
direct the affairs of such entity; and (b) in the case of non-corporate
entities, direct or indirect ownership of at least 50% of the equity interest or
the power to direct the management and policies of such non-corporate entities.

[***]

Article 2.Termination of Litigation.

2.1

The Parties stipulate to the dismissal of all claims and counterclaims in the
New Jersey Litigation without prejudice, with each Party to bear its own fees
and costs.

2.2

Within three (3) business days of the Effective Date, Plaintiffs shall file a
stipulation of dismissal in the form attached as Exhibit A, so that the New
Jersey Litigation is dismissed without prejudice in accordance with Federal Rule
of Civil Procedure 41(a)(1).

 

 

--------------------------------------------------------------------------------

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

Execution Copy

 

Article 3.[***] 

Article 4.[***]

Article 5.[***]

Article 6.[***]

Article 7.[***]

Article 8.Confidentiality of the Agreement.

8.1

[***]  

 

(i)

[***]

 

(ii)

In the event that a disclosure under Section 8.1(i)(b) is made, the disclosing
Party shall submit the proposed disclosure in writing to the other Party at
least six (6) calendar days prior to the date of the disclosure.

 

(iii)

[***]

[***]

Article 9.General Provisions.  

9.1

Each Party shall take or cause to be taken such further actions, and to execute,
deliver, and file or cause to be executed, delivered, and filed, such further
documents and instruments, and to obtain such consents, as may be reasonably
required or requested in order to effectuate fully the purposes, terms, and
conditions of this Agreement.

9.2

The Parties may amend or modify the provisions of this Agreement, including this
provision, only by mutual agreement in writing.  

9.3

No provision of this Agreement shall be waived by any act, omission, or
knowledge of a Party or its agents or employees except by an instrument in
writing expressly waiving such provision and signed by a duly authorized officer
of the waiving Party.  The failure of any Party to assert its rights under this
Agreement or otherwise shall not constitute a waiver of such rights.

9.4

This Agreement (including all attachments hereto), constitutes the final,
complete, and exclusive agreement and understanding of the Parties with respect
to the subject matter hereof and supersedes all prior agreements or
understandings, oral or written, with respect to such matters.

 

 

--------------------------------------------------------------------------------

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

Execution Copy

 

9.5

All notices or communications hereunder shall be deemed to have been duly given
only if made in writing, served by one of the means listed in Article 9.5(i),
and directed to the individuals listed in Article 9.5(ii). 

 

(i)

Notice or communications to a Party shall be served by personal delivery,
reputable overnight express courier service (charged prepaid), or delivery by
registered or certified mail (return receipt requested), at the address(es)
listed in Section 9.5(ii).  Such notices will be deemed to have been given on
the date delivered (in the case of personal delivery or delivery by overnight
courier), and on the fifth (5th) business day following the date of postmark in
the case of delivery by mail.

 

(ii)

[***]

9.6

This Agreement may be executed in any number of counterparts, and execution by
each of the Parties of any one of such counterparts will constitute due
execution of this Agreement.  Each such counterpart hereof shall be deemed to be
an original instrument, and all such counterparts together shall constitute but
one agreement.

9.7

Electronic execution and delivery of this Agreement by any Party shall be legal,
valid, and binding to the same extent as an original signature.

9.8

If any provision of this Agreement is held invalid, illegal, or unenforceable
for any reason, this holding shall not impair the validity, legality, and
enforceability of the remaining provisions in any way.  The Parties shall
renegotiate in good faith any provision held to be invalid, illegal, or
unenforceable, it being the intent of the Parties that the basic purposes of the
Agreement are to be effectuated.

9.9

Each Party acknowledges that a breach of this Agreement will cause the
non-breaching Party to suffer irreparable harm for which there is no adequate
legal remedy.  Each Party acknowledges that immediate injunctive relief is an
appropriate and necessary remedy for any violation or threatened violation of
this Agreement.

9.10

No Third Party shall be deemed an intended beneficiary hereunder or have any
legal or equitable rights or benefits to enforce any provision of this
Agreement.

9.11

None of the Parties hereto shall be considered the drafter of this Agreement or
any provision thereof for the purpose of any statute, case law, or rule of
construction that would or might cause any provision to be construed against the
drafter thereof.

9.12

This Agreement has been negotiated between unrelated Parties who are
sophisticated and knowledgeable in the matters contained in this Agreement and
who have acted of their own self-interest.  In addition, each Party has been
represented and advised by legal counsel regarding the terms of this Agreement.

 

 

--------------------------------------------------------------------------------

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

Execution Copy

 

9.13

The Parties are independent contractors and are not, and shall not represent
themselves as, principal and agent, partners, joint venturers, or business
associates of any kind.  No Party shall attempt to act, or represent itself as
having the power, to bind the other Parties or create any obligation on behalf
of the other Parties.  Similarly, nothing in this Agreement shall constitute or
be construed as Plaintiffs’ endorsement or approval of Licensed Generic
Product.  DRL, and any Third Party acting in concert with DRL, shall not
represent or suggest otherwise in any way, including in any labeling,
promotional, or marketing material associated with Licensed Generic Product. 

9.14

Mistakes of fact or law shall not constitute grounds for modification,
avoidance, or rescission of the terms of this Agreement.

9.15

Each Party shall bear its own expenses that arise out of the New Jersey
Litigation and/or the negotiation, execution, or performance of this Agreement.

9.16

This Agreement and any dispute arising out of or related to this Agreement shall
be governed by and construed in accordance with the internal laws of the State
of New Jersey, without giving effect to conflicts of law principles.  With
respect to any proceeding related to this Agreement, each Party irrevocably
agrees and consents to the exclusive jurisdiction of the federal and state
courts in New Jersey, and waives any objection to venue of any such proceeding
brought in any such court.  

Article 10.[***]

Article 11.[***]

 

[Signatures on the following pages]

 

 

 

 

--------------------------------------------------------------------------------

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

Execution Copy

 

 

This Agreement is signed as indicated below by duly authorized representatives
of BioMarin, Merck, and DRL, respectively, as of the Effective Date.

 

BioMarin Pharmaceutical Inc.

 

 

By:

/s/ G. Eric Davis

 

 

Name:

G. Eric Davis

 

 

Title:

SVP, General Counsel

 

 

Merck & Cie

 

 

By:

/s/ Dr. Rudolf Moser

 

 

Name:

Dr. Rudolf Moser

 

 

Title:

Managing Director

 

 

By:

/s/ Andreas Furger

 

 

Name:

Andreas Furger

 

 

Title:

Patents

 

 

 



 

 

--------------------------------------------------------------------------------

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

Execution Copy

 

 

Dr. Reddy’s Laboratories, Inc.

 

 

By:

/s/ Viswanatha R. Bonthu

 

 

Name:

Viswanatha R. Bonthu

 

 

Title:

Senior Vice President, Finance

 

 

Dr. Reddy’s Laboratories, Ltd.

 

 

By:

/s/ Mr. Abhijit Mukherjee

 

 

Name:

Mr. Abhijit Mukherjee

 

 

Title:

COO

 

 

 

 

 

--------------------------------------------------------------------------------

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

Execution Copy

 

 

Exhibit A

UNITED STATES DISTRICT COURT

DISTRICT OF NEW JERSEY

 

BioMarin Pharmaceutical Inc. and MERCK & CIE,

                                    Plaintiffs,

           v.

DR. REDDY’S LABORATORIES, INC. and DR. REDDY’S LABORATORIES, LTD.,

                                    Defendants.

 

Civil Action No. 3:14-cv-07203-MAS-TJB

 

STIPULATION OF DISMISSAL

 

Hon. Michael Shipp, U.S.D.J.

Hon. Tonianne J. Bongiovanni, U.S.M.J.


 

STIPULATION OF DISMISSAL, WITHOUT PREJUDICE

1.Pursuant to Rules 41(a)(1) and 41(c) of the Federal Rules of Civil Procedure,
BioMarin Pharmaceutical Inc. (“BioMarin”) and Merck & Cie (“Merck”) (BioMarin
and Merck are, together, the “Plaintiffs”) and Dr. Reddy’s Laboratories, Inc.
and Dr. Reddy’s Laboratories, Ltd. (together, “DRL” or “Defendants”) hereby
stipulate and agree that all claims, counterclaims and affirmative defenses
asserted by Plaintiffs and Defendants against one another in the above-captioned
consolidated action (the “Action”) are hereby dismissed without prejudice, and
without costs, disbursements, or attorneys fees to any party.

2.This consolidated Action also involves claims between Plaintiffs and Par
Pharmaceutical Inc. (see Case No. 3:15-cv-01706-MAS-JTB).  The Clerk is directed
to enter this Stipulation of Dismissal, which addresses only Plaintiffs’ and
DRL’s claims for relief against one another in Case No. 3:14-cv-07203-MAS-JTB,
but not the claims of Plaintiffs and Par against each other in Case No.
3:15-cv-01706-MAS-JTB.  The Action will proceed on all claims as between
Plaintiffs and Par.

 

IT IS on this ____ day of _______________, 2015:

 

 

SO ORDERED

 

 

 

 

HON. MICHAEL SHIPP, U.S.D.J.

 

 

 